ARNOLD, Judge.
The sole question presented for review is whether the court erred in the disposition of the respondent’s case by committing him to the residential facilities provided by the division of youth services for a term commencing at the expiration of the commitment which he was serving at the time the offense was committed. Finding no error in the court’s order, we affirm.
*330The respondent argues that he cannot be committed to confinement for consecutive terms because such a commitment is not authorized by G.S. 7A-647, 648, 649, or 652. He also contends that “to permit consecutive commitments would run counter to much of the philosophy of the juvenile code.”
In North Carolina the common law is controlling unless it has been repealed or modified by statute. Hoke v. Greyhound Corp., 226 N.C. 332, 38 S.E. 2d 105 (1946). Our court’s authority to commit offenders to consecutive terms of confinement is well established under the North Carolina common law. See State v. Mosteller, 3 N.C. App. 67, 164 S.E. 2d 27 (1978). The juvenile code does not contain any provision which prohibits the commitment of a juvenile to consecutive terms of detention. Absent an express prohibition we find the common law rule controlling.
Furthermore we reject respondent’s contention that consecutive commitments are contrary to the philosophy of the juvenile code. If the reasoning urged by the respondent was accepted it would mean that once a juvenile had been committed to a detention facility or training school he would be free to commit whatever other illegal acts he so chose knowing that he could not receive any additional punishment for his action. We do not believe that this was 'the intention of the legislature when it adopted the juvenile code.
For the above stated reasons we hold that the order appealed from is
Affirmed.
Judges Phillips and Cozort concur.